Title: To Thomas Jefferson from Caesar Augustus Rodney, 27 March 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Bowling Green Friday March 27, 1807
                     
                        
                        I wrote to you from Dumfries last evening & as soon after, as I could get horses & a guide who knew the
                            road, on my journey for Fredericksburg. I did not arrive there until about day, this morning, the roads were so intolerably
                            bad. On my arrival, I found the information I had received to be pretty correct. Burr came there on Wednesday evening
                            under a Mr. Perkins & six men. Just as they rode up Mr. Ford the messenger arrived in the stage. He shewed his
                            instructions, & about One of clock the next morning (thursday) they took him in the stage, with a determination to reach
                            Richmond that night which they did.
                        The stage of this day having left Fredericksburg before I got there. I immediately determined to send a
                            special messenger on with a duplicate of the depositions to Mr. Hay. I was unacquainted with any resident of the town but
                            Mr. Dawson who was from home. I met by accident at the tavern with Col. Tatham whom I considered as a little flighty, but
                            who had a very faithful  servant, I knew; Col. Tatham offered me his horse & servant. I told him as I was going on the road, if he would hasten to the Bowling & apply to
                            Mr. Holmes whose politicks I knew, that he would supply horses if Joseph Mr. Tathams boy would go on, in case Mr. Holmes had no one more trusty. This Mr. Tatham immediately
                            assented to. I wrote a short letter to Mr. Hay & Col. Tatham set off. My anxiety however was so great on the subject
                            notwithstanding the fatigue of riding all night, to which I was entirely unaccustomed, that I soon after hired a carriage
                            & proceeded thus far. I found to my satisfaction the servant had
                            gone on & that Mr. Holmes had immediately furnished a horse & wrote on for him to be supplied with a fresh one on the
                            road. He will be in Richmond to night about nine O. Clock, & tomorrow Mr. Hay will I hope procure a commitment. Burr
                            however has had the chance of this day for a Hab. Corp: but it was impossible to have prevented that as he anticipated our
                            calculations & left Fredericksburg so early on wenesday morning & I did not hear of it until that evening. I wrote to
                            Mr. Hay to employ two of the ablest counsel, lest Burr should then anticipate us. I shall in consultation add a third when
                            I get there. I presume Wirt & Wickham will be employed by Mr. Hay, unless Burr has retained Wickham immediately on his
                            arrival.
                        On the subject of Burrs arrest &c. I received the following information from Mr. Farish the keeper
                            of the Inn at Fredericksburg, to which they brought Burr. He had it from Perkins in whose charge he was. I send it to you
                            lest no other more correct may have reached you yet, as we were without any intelligence on the subject when I left
                            Washington.
                        Burr was discovered in disguise by the Sherif of —— within 15. or 20 miles of the Spanish lines. He was dressed
                            in a pair of striped Virginia cloth trousers, a white country yarn jacket, an old drab surtout & an old white hat. The
                            Sheriff rode on with him until he met a country man going to fort Stoddart by whom he sent for some soldiers. Burr knew
                            not, that he was so near the fort. As soon as he saw the soldiers he was alarmed & asked where they were going. The
                            Sheriff told him they were merely ordered to another station. The soldiers came up, presented arms at him, & told him to
                            surrender. This he did without resistance. On his way, at some little village in South Carolina he got off from his horse
                            & called on the people who had collected to protect him, told them he had been twice acquitted & was a persecuted man
                            &c. They told the guard to take him on & he was compelled to mount once more. I shall rest here tonight &
                            proceed tomorrow in my carriage which I expect on in the morning. I forgot to mention that Burr has been brought on by the
                            party the whole way in the very dress in which he was taken. I am told he wished to see no company. I am Dear Sir
                  Your
                            Very Sincerely
                        
                            C. A. Rodney
                        
                    